PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/035,085
Filing Date: 6 May 2016
Appellant(s): WU, Zili



__________________
Clifford A. Ulrich
Registration No. 42,194
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The nonstatutory double patenting rejection of claims 31, 36, 38, 40 and 41 in view of claims 1, 7-8 and 10-11 of U.S. Patent No. 10,527,152.
The nonstatutory double patenting rejections of claim 31 in view of claims 14, 20 and 29 of U.S. Patent No. 10,208,851.
The nonstatutory double patenting rejection of claim 40 in view of claim 8 of U.S. Patent No. 10,107,379.
The nonstatutory double patenting rejection of claim 16 in view of claim 16 of U.S. Patent No. 10,941,850.

The following ground(s) of rejection are applicable to the appealed claims.
Claim 16-30 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerschbaum (DE 102007020453 A1) in view of Caldwell (US 3785458 A). 

	In order to assist the Board in navigating Appellant’s claim arguments, the Examiner notes that Appellant’s independent claim 16 maps to the above obvious combination of prior art as follows: a gear unit (Kerschbaum, Fig. 1, 1), comprising: a housing (Kerschbaum, Fig. 1, 9, 10) including a housing top part (Kerschbaum, Fig. 1, 10) and a housing bottom part (Kerschbaum, Fig. 1, 9) on which the housing top part is mounted (Kerschbaum, Fig. 1), the housing top part being disposed on a first side of a plane (Kerschbaum, Fig. 1, horizontal plate between 9 and 10) and the housing bottom part being disposed on another side of the plane (Kerschbaum, Fig. 1), the housing top part having a top wall (Kerschbaum, Fig. 5, top wall of 10) at least partially delimiting an interior of the gear unit (Kerschbaum, Fig. 5, interior of 1), at least one oil-guiding rib structure (Kerschbaum, Fig. 5, rib structure above 56; see annotated Fig. 5 of Kerschbaum below, rib structure A) being disposed on the top wall (Kerschbaum, Fig. 5), at least one rib section of a respective oil-guiding rib structure extending from an area of the top wall having a slight or vanishing slope with respect to the plane to an area of the top wall having a greater slope with respect to the plane in terms of actual amount (Kerschbaum, Fig. 5 and annotated Fig. 5 below of Kerschbaum, the rib structure A extends from the slanted top wall where there is a slight slope, to the corner of the top wall where the slope is greater, i.e., where the top wall starts to turn vertical before forming the side wall at the chamfered corner; also see Kerschbaum, Fig. 1, wherein the seam between two sections at the top of 10 have a slight bend indicating a slight slope), the housing top part (Caldwell, Fig. 1, 13, 15) including at least one groove (Caldwell, Fig. 1, 35), the oil-guiding rib structure (Caldwell, Fig. 1, 34’) adapted to guide oil to the groove (Caldwell, Fig. 1).

In order to assist the Board in navigating Appellant’s claim arguments, the Examiner notes that Appellant’s independent claim 45 maps to the above obvious combination of prior art as follows: a gear unit (Kerschbaum, Fig. 1, 1), comprising: a housing (Kerschbaum, Fig. 1, 9, 10) including a housing top part (Kerschbaum, Fig. 1, 10) and a housing bottom part (Kerschbaum, Fig. 1, 9) on which the housing top part is mounted (Kerschbaum, Fig. 1), the housing top part being disposed on a first side of a plane (Kerschbaum, Fig. 1, horizontal plate between 9 and 10) and the housing bottom part being disposed on another side of the plane (Kerschbaum, Fig. 1), the housing top part having a top wall (Kerschbaum, Fig. 5, top wall of 10) and side walls (Kerschbaum, Fig. 5, sidewalls of 10) at least partially delimiting an interior of the gear unit (Kerschbaum, Fig. 5, interior of 1), at least one oil-guiding rib structure (Kerschbaum, Fig. 5, rib structure above 56; see annotated Fig. 5 of Kerschbaum below, rib structure A) being disposed on the top wall (Kerschbaum, Fig. 5), at least one rib section of a respective oil-guiding rib structure extending from an area of the top wall having a slight or vanishing slope with respect to the plane to an area of the top wall having a greater slope with respect to the plane in terms of actual amount (Kerschbaum, Fig. 5 and annotated Fig. 5 below of Kerschbaum, the rib structure A extends from the slanted top wall where there is a slight slope, to the corner of the top wall where the slope is greater, i.e., where the top wall starts to turn vertical before forming the side wall at the chamfered corner; also see Kerschbaum, Fig. 1, wherein the seam between two sections at the top of 10 have a slight bend indicating a slight slope), the housing top part (Caldwell, Fig. 1, 13, 15) including at least one groove (Caldwell, Fig. 1, 35) extending along at least one of the side walls (Caldwell, Fig. 1, 15), the oil-guiding rib structure (Caldwell, Fig. 1, 34’) adapted to guide oil to the groove (Caldwell, Fig. 1).


    PNG
    media_image2.png
    552
    743
    media_image2.png
    Greyscale

1 - DE 102007020453 A1 Fig. 5 Annotated

(2) Response to Argument
(a) Since the Final Office Action acknowledges that Kerschbaum has not been considered as a whole, despite Federal Circuit Court precedent and Office guidance to the contrary, the present rejection is facially and fundamentally deficient and cannot be sustained. 
The Examiner notes that MPEP 2125 states ““Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP 2125 also states “The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. Additionally, as noted by Applicant, MPEP 2141.02(VI) states “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983)”. 
Applicant’s assumption that the Examiner did not consider Kerschbaum as a whole is categorically false. The Examiner has considered every prior art document as a whole when making the rejection. Applicant has failed to point out where the Examiner stated that Kerschbaum was not considered as a whole and relies on a misinterpretation of the Examiner’s statements. In the Final Rejection, the Examiner states on page 9 line 12, “in the rejection of claim 1, the Examiner relied solely on the drawings of Kerschbaum; page 9 lines 22-23, “the drawings of Kerschbaum were relied upon for a rejection, not the abstract of full text document”; and page 9 lines 24-25, “the rejection of Kerschbaum relied solely on the drawings and not the abstract or the full text”. The Examiner clearly stated that the rejection relied on the drawings and not the abstract or the full text, which is consistent with MPEP 2125 noted above. There is no statement in the Final Rejection where the Examiner put on the record that the prior art was not considered as a whole. For example, as can be seen in the rejection of claim 16 above, a housing (Kerschbaum, Fig. 1, 9, 10) including a housing top part (Kerschbaum, Fig. 1, 10) and a housing bottom part (Kerschbaum, Fig. 1, 9) on which the housing top part is mounted (Kerschbaum, Fig. 1). In this example, the rejection relied solely on the drawings and not the full text or the abstract, note the absence of page, column, line numbers and associated text. In an example where the full text and/or abstract is relied upon in the rejection, see the Final Rejection of 11/09/2021, page 8 lines 1-3, wherein “such that centrifugally discharged oil flows under the influence of gravity along the internal wall into the collector channels 33 and 35 which is then used to lubricate the bearings and to refill reservoir 28 (see column 2 line 59 to column 3 line 9). In this example, the full text was relied upon for the rejection, note the column, line number and associated text. 
It is absolutely clear that the Examiner relied upon the drawings of Kerschbaum to form the rejection of the claims and not the full text or abstract. The fact that the Examiner did not cite the full text in the rejection is not an indication that Kerschbaum was not considered as a whole, since the drawings reasonably disclose and suggest the elements relied upon. One having ordinary skill in the art can recognize a housing, having a top part, a bottom part, etc., from the drawings of Kerschbaum without having to have a specific citation of the full text pointed out. As such, since the Examiner considered Kerschbaum as a whole, and relied on the drawings for the basis of a rejection, the rejection is sustained. 

(b) Since the Final Office Action expressly ignores the full text of Kerschbaum, the present rejection is not based on Kerschbaum as a whole, such that the present rejection cannot be sustained.
The Examiner notes that the statement “MPEP 2141.02(IV) is directed to delineating the invention, i.e., the instant application, as a whole, and looking to the specification to determine what is disclosed and what is inherent. MPEP 2141.02(VI) is not concerned with reviewing prior art documents “as a whole” was made in error. MPEP 2141.02(V) was inadvertently used as a basis for the arguments, but since MPEP2141.02(V) was not used in Applicant’s arguments, the statement is moot. 
As noted in the arguments presented in section (a) above, Kerschbaum has been considered as a whole, and the drawings were used as a basis for the rejection, consistent with MPEP 2125. Applicant has failed to point out any portions of Kerschbaum that “teach away” from the Examiner’s reliance on the drawings. Therefore, the rejection of the claims, in view of the drawings of Kerschbaum, is maintained. 

(c) It is not reasonably possible to divine from Figure 5 “that since the gearing is lubricated from the pipes, and the gears spin, the lubricant is discharged from the gears throughout the inside of the gearbox through centrifugal force,” that “[t]he oil that is discharged drips down the walls and is then collected at the bottom of the gearbox,” and that “from Fig. 5 of Kerschbaum, one having ordinary skill in the art would recognize that when oil, discharged from the gear from centrifugal force, contacts the rib structure above 56, it would slide down the slanted surface of the rib structure 56,” from the Final Office Action. Thus, the foregoing contentions are based on apparent speculation, conjecture, or supposition, rather than substantial evidence. 

MPEP 2141.03 states “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).” MPEP 2141.03 also states “The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988)”.
The Examiner notes Fig. 1 of Caldwell and column 2 lines 53-63 which reads “Upon rotation of gear 24, the lower gear teeth positioned in reservoir 28 will pick up oil 29 and discharge it into the upper portions of radially disposed and axially opposed primary chambers 30 and 34. The oil initially provides a lubricating film on the gear teeth so that as the gear meshes with another gear member (not shown), frictional wear is greatly reduced. The centrifugally discharged oil flows, under the influence of gravity, along the internal wall portions defining the primary chambers and downwardly into collector channels 33 and 35”. Given the prior art of Caldwell in 1974, one having ordinary skill in the art today would have the capability of understanding the scientific and engineering principles applicable to gearboxes. More specifically, one having ordinary skill in the art would understand that upon a gear rotating through a reservoir of oil, the teeth of the gear pick up the oil, the then oil is discharged centrifugally around the gearbox, the discharged oil flows along internal wall portions due to gravity. 
Caldwell recognizes and discloses that discharged oil is distributed centrifugally from the gears throughout the gearbox. More specifically, the oil is discharged onto the upper ceiling of the housing. Caldwell provides a solution to this problem in the form of a rib on the ceiling of the housing which directs the oil into channels. Given the prior art solution of Caldwell, one having ordinary skill in the art can reasonably determine that oil is distributed from the gears onto the ceiling of the gearbox.
A person having ordinary skill in the art, i.e., one knowing the scientific and engineering principles of Caldwell and what happens to discharged oil, could reasonably apply the same scientific and engineering principles to the figures of Kerschbaum. The figures of Kerschbaum, more specifically Fig. 5, reasonably disclose and suggest to one having ordinary skill in the art, a gearbox comprising gears and a lubrication pipe system. Additionally, one having ordinary skill in the art can reasonable determine that if the gears are lubricated with oil, the oil will be discharge throughout the housing. The discharged oil then flows along wall portions, more specifically, flows along the rib A in the annotated Fig. 5 above.
In fact, the disclosure of Kerschbaum confirms the Examiner’s contentions. In paragraph [0034] and [0082] of the English translation of Kerschbaum filed 10/25/2021, Kerschbaum states “a pipe system 3 for supplying moving parts of the transmission, such as bearings and toothed parts”, and “oil flows through the internal pipe system 3 to the moving parts of the transmission and from there back to the oil sump”. While not specifically disclosing what happens to the oil between being supplied to the moving parts and returning to the sump, one having ordinary skill in the art can determine from the scientific and engineering principles of Caldwell, that the oil is discharged from the moving parts to the housing and even the ceiling of the housing. The oil then drips down and is gathered in the sump. It is also clear that the oil would contact rib A in the annotated Fig. 5 of Kerschbaum above, given Caldwell’s solution of providing ribs on the ceiling of the gearbox.   
Applicant asserts that the Examiner’s contentions are not based on substantial evidence, but speculation, conjecture or supposition. This assertion is categorically false. Caldwell discloses exactly what happens inside a gearbox when a gear has oil on the toothed parts and provides a solution of ribs on the upper portion of the gearbox. The same process happens inside the gearbox of Kerschbaum. Applicant has not provided any evidence that the gearbox of Kerschbaum ignores the principles of centrifugal force and gravity such that oil would not be discharged from the gear teeth to the walls of the gearbox.
Therefore, given the arguments presented above, it is reasonable for one having ordinary skill in the art to divine from the figures of Kerschbaum, and the common knowledge of Caldwell on what happens inside of a gearbox, that oil would be centrifugally discharged from the gear teeth throughout the housing and flow along the internal wall portions of the gearbox. More specifically, would flow along the rib A in the annotated Fig. 5 of Kerschbaum above. Additionally, since the assertions of the Examiner are confirmed by the disclosure of Kerschbaum, the rejection of the claims is maintained. 

(d) It is not possible to ascertain, from merely considering Figure 5, the particular structure, configuration, arrangement, geometry, or function of that alleged “rib structure”, especially considering the fact that the alleged “rib structure above 56” is not identified by Kerschbaum by any reference numeral or character and that the alleged “rib structure” is not even textually described by Kerschbaum. Accordingly, substantial evidence does not support the contention that the alleged “rib structure above 56” constitutes an oil-guiding rib structure, and any contention that the alleged “rib structure above 56” constitutes an oil-guiding rib structure is apparently based on improper speculation, conjecture, or supposition, which cannot sustain an obviousness rejection.
The Examiner notes MPEP 2125 states ““Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP 2125 also states “The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. Also, MPEP2144(I) states “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)…If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971)
The fact that Kerschbaum does not identify the rib structure above 56 in the drawings or in the text is not relevant. MPEP 2125 clearly states that unexplained or even unintended features must be evaluated for what they reasonable disclose and suggest to one having ordinary skill in the art. In this instance, the structure labeled A in the annotated Fig. 5 above, is clearly a rib structure.
Applicant asserts that Kerschbaum fails to disclose “an oil-guiding rib structure”. However, the Examiner contends that “oil-guiding” is a functional limitation and does not add any additional structure to the rib. The “rib structure above 56”, i.e., the rib A shown in the annotated Fig. 5 of Kerschbaum above, is inherently capable of guiding oil. More specifically, if a drop of oil lands on the rib structure, it would be guided along the angled surface by gravity. According to MPEP 2144(I), the prior art inherently possess the functional limitation of “oil-guiding” and it is up to Applicant to prove that the rib structure A in the annotated Fig. 5 of Kerschbaum cannot guide oil. Applicant has failed to provide any evidence that the rib structure A is incapable of guiding oil. 
Therefore, since “oil-guiding” is a functional characteristic of the limitation, the argument becomes, is the structure above 56, or the rib structure A in the annotated Fig. 5 of Kerschbaum, a rib. One having ordinary skill in the art would clearly recognize the structure as a rib. The instant application does not set forth any special definition of “rib”, therefore the word must be given its plain meaning. Vocabulary.com defines a rib as “a projecting molding on the underside of a vault or ceiling; may be ornamental or structural”. As can be seen from the annotated Fig. 5 of Kerschbaum, rib structure A clearly fits the definition of a rib, a projection molding on the underside of a vault or ceiling. Additionally, the Examiner has provided several examples of ribs below as evidence of ribs used in the art. Note, CN 110337773 A and CN 112313432 A below, while not prior art, the two examples are from the same Applicant as the instant application. Additionally, the captions below the figures denote which element is disclosed as a rib in the prior art. 
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    613
    576
    media_image3.png
    Greyscale

2 - CN 110337773 A Fig. 6, Ribs 2
           
[AltContent: oval]         
    PNG
    media_image4.png
    596
    516
    media_image4.png
    Greyscale

3 - CN 112313432 A Fig. 4, Rib 3
[AltContent: oval][AltContent: oval]
    PNG
    media_image5.png
    612
    516
    media_image5.png
    Greyscale

4 - CN 103185125 A Fig. 1, Ribs 151-156; 161-166 and 171-176
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image6.png
    451
    583
    media_image6.png
    Greyscale

5 - DE 102004058635 A1 Fig. 1, Ribs 8a-8d
[AltContent: oval][AltContent: oval]
    PNG
    media_image7.png
    357
    527
    media_image7.png
    Greyscale

6 - DE 102005004739 A1 Fig. 1, Ribs 9, 10
[AltContent: oval]
    PNG
    media_image8.png
    521
    512
    media_image8.png
    Greyscale

7 - DE 102007021775 A1 Fig. 1, Ribs 20
[AltContent: oval][AltContent: oval]
    PNG
    media_image9.png
    542
    677
    media_image9.png
    Greyscale

8 - US 5657672 A Fig. 1, Ribs 13a
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image10.png
    402
    596
    media_image10.png
    Greyscale

9 - US 20110224040 A1 Fig. 10, Ribs 160
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image11.png
    678
    554
    media_image11.png
    Greyscale

10 - US 20130090198 A1 Fig. 7A, 7B, Ribs 34g, 34i

	
	Ribs used in the art generally offer support to strengthen the housing of a gearbox. As can be seen from Figure 1 of Kerschbaum, the upper housing 10 has an opening at the top. One having ordinary skill in the art would recognize that the walls of the housing at the front and rear of the opening form an over-hang. This over-hang would be susceptible to breaking and/or deformation without support. As can be seen from the annotated Fig. 5 of Kerschbaum above, a support rib A is provided to support the overhangs caused by the opening in the upper housing. In other words, the element provides support to a weaker portion of the housing, and giving the substantial similarity to the examples above, is considered a rib. 
	Given the arguments presented above, the “oil-guiding rib structure” of Kerschbuam is clearly capable of guiding oil and visually and structurally fits the definition of a rib. As such, the Examiner has provided substantial evidence that the structure is in fact a rib and therefore the rejection of the claims is sustained. 

(e) Modifying Kerschbaum in the manner proposed in the Final Office Action would eliminate the pipe system and render Kerschbaum’s system unsatisfactory for its intended purpose.
	The Examiner notes that in the Final Rejection mailed 11/09/2021, there is no suggestion to replace the pipe/pump system of Kerschbaum with a gravity/groove system of Caldwell. In fact, the Examiner suggests a combination of the two systems and provides rationale why one having ordinary skill in the art would combine the two pieces of prior art. Applicant’s arguments are moot since no replacement of one system for another was suggested. However, the Examiner will present arguments that the proposed combination is proper. 
MPEP 2141 states "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396.” The rationale to combinate Kerschbaum in view of Caldwell in independent claims 16 and 45 read “It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kerschbaum with a groove, wherein the oil-guiding rib structure is adapted to guide oil to the groove, as taught by Caldwell, such that centrifugally discharged oil flows under the influence of gravity along the internal wall into collector channels 33 and 35 which is then used to lubricate the bearings and to refill reservoir 28 (see column 2 line 59 to column 3 line 9); to provide a backup lubrication system in case of pump failure; and to timely fill the sump such that during low oil operation damage to the pump is prevented. Additionally, one having ordinary skill in the art would recognize that the use of ribs and grooves which use the force of gravity to redistribute oil, as taught by Caldwell, reduces the power consumption of oil redistribution pumps therefore reducing operating costs.”
	As can be seen by the rationale to combine Kerschbaum in view of Caldwell, the Examiner suggests a combination of the pipe/pump system of Kerschbaum and the gravity/groove system of Caldwell. The Examiner also noted specific advantages of combining both systems. More specifically, it would provide a backup in case of a pump failure and using the flow of gravity would reduce power consumption of the pump and reduce operating costs. Providing a back-up system in case of failure is common practice in the world. Back-up generators, back-up power supplies, back-up sump pumps, spare tires, etc., are just a few examples of common back-up systems. Machines fail, and when they fail, having a back-up is common sense. In this instance, the pump of Kerschbaum is prone to failure, and providing a back-up gravity/groove system as taught by Caldwell, will continue to provide lubrication to the internal parts of the gearbox in the event of this failure. This prevents not only have to replace the failed pump, but also the internal gearing which may be damaged if a back-up was not present. Also, providing both systems reduces the power consumption of the pump. If a portion of the oil that is discharged is returned to the moving elements inside the gearbox, the pump does not have to pump as much oil to maintain the required lubrication. This inherently reduces the power consumption of the pump. 
	Given the arguments above, the combination of Kerschbaum and Caldwell would not eliminate the pipe/pump system of Kerschbaum and one having ordinary skill in the art would be motived to combine the gravity/groove system of Caldwell with the pipe/pump system of Kerschbaum to provide a back-up system in case of failure and to reduce the amount of power consumption of the pump. Therefore, the combination of Kerschbaum and Caldwell is proper and the rejection of the claims is sustained. 

	(f) Modifying Kerschbaum in view of Caldwell in the manner proposed would change the fundamental operation of Kerschbaum’s system. 
	As noted in section (e) above, in the Final Rejection mailed 11/09/2021, there is no suggestion to replace the pipe/pump system of Kerschbaum with a gravity/groove system of Caldwell. In spite of this, Applicant still asserts that Caldwell’s gravity/groove system is replacing Kerschbaum’s pipe/pump system. It is clear from the arguments presented in section (e) above, the Examiner proposed a combination of the two systems and one having ordinary skill in the art would be motivated to combine both systems. The system of Kerschbaum would still use the pipes and pumps to direct oil to the moving parts in the gearbox, however, the gravity/groove system of Caldwell would supplement the oil provided to the moving parts and provide a quicker return path for the oil to the sump. 
	Therefore, given the arguments in this section and section (e) above, the combination would not change the fundamental operation of Kerschbaum, and therefore the rejection of the claims is sustained. 

	(g) Caldwell teaches away from the proposed combination, further evidencing the impropriety of the present rejection.
	MPEP 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)… A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123(II) states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”.
	Caldwell column 1 lines 5-17 reads “ Conventional lubrication systems for lubricating the spline connection and support bearings for gear drive mechanisms are normally complex in that they necessarily employ pumps, regulators, critically sized orifices and sophisticated distribution networks. Such systems are costly to manufacture and substantially increase the initial and operating cost of the integrated machine by requiring additional mechanisms and by absorbing a substantial portion of the machine's horsepower output. In addition, failure of a working component or the plugging of a critically arranged orifice in such sophisticated lubrication systems could result in catastrophic damage to the machine”. It is clear from the disclosure of Caldwell that lubrication systems employing pumps are complex, costly and failure can lead to catastrophic damage. However, the systems discloses by Caldwell are example embodiments. Caldwell does not disclose that these systems do not work or that they should never be employed. As such, in accordance with MPEP 2123(II), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.
	The example given above by Caldwell is concerned with lubrication systems using pumps. However, the proposed combination is a lubrication system using pumps and grooves. There is no disclosure of Caldwell that teaches away from the proposed combination. Additionally, the above disclosure of Caldwell provides motivation to modify Kerschbaum. Since Kerschbaum uses pumps, and Caldwell states that pumps can fail, it would be obvious to one having ordinary skill in the art to combine the groove/gravity system of Caldwell with the pump system of Kerschbaum, to provide a back-up lubrication system in case of pump failure. The motivation is cited by the Examiner in the rejection of the claims. 
	Even if Caldwell specifically taught away from the use of a pump system, the argument made by Applicant is applicable only if Caldwell were being modified with a pump system. This is clearly not the case. The primary reference, the pump system of Kerschbaum, is being modified by the gravity/groove system of Caldwell, and Caldwell provides motivation for the combination since Caldwell discloses pump systems can fail. 
	In view of the arguments presented above, Caldwell does not teach away from the combination proposed by the Examiner, but in fact provides motivation for the combination. As such, the rejection of the claims is sustained.   
	
	(h) The Final Office Action contradicts itself as to the alleged rationale for combining Kerschbaum and Caldwell…an increase in friction losses would only serve to increase power consumption and increase operating costs.
	Applicant’s arguments are based on improper speculation, conjecture, or supposition and not on substantial evidence. As discussed in section (e) above, the combination of Kerschbaum and Caldwell would result in gravity fed grooves which lead oil to the moving parts in the gearbox and to the sump. A pump system as disclosed by Kerschbaum, might operate at 100% power, for example, to supply the proper lubrication to the moving parts. A pump of the system of the proposed combination of Kerschbaum and Caldwell, wouldn’t need to operate at 100% since the gravity/groove system supplies additional oil to the moving parts. This would result in decreased power consumption and decreased operating costs. 
	In view of the arguments above, the combination of Kerschbaum and Caldwell would lead to reduced operating costs and reduced power consumption, in addition to providing a back-up lubrication system in case of failure of the pump. Therefore, the combination of Kerschbaum and Caldwell is proper and the rejection of the claims is sustained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH BROWN/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        
Conferees:
/DAVID OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/William Kelleher/
Supervisory Patent Examiner, AU 3658
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.